UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
TRACY MCFADDEN,                     )
                                    )
            Petitioner,             )
                                    )
      v.                            )                Civil Action No. 10-1198 (PLF)
                                    )
SIMON WAINWRIGHT et al.,            )
                                    )
            Respondents.            )
____________________________________)


                                  MEMORANDUM OPINION

               In this action for a writ of habeas corpus, petitioner, a District of Columbia

prisoner, challenges the “[t]he Warrant that was used to take [him] into custody and incarcerate

him from [March 9, 2010] to the present [contending that it] was not a Judicial Warrant.” Pet. at

1. Because, as respondents correctly argue, the United States Parole Commission (“the

Commission”) lawfully issued the parole violator warrant underlying the challenged detention,

the Court will deny the habeas petition and dismiss the case.


                                       I. BACKGROUND

               Petitioner is serving an aggregate sentence of 21 years’ imprisonment based on

consecutive sentences imposed by the Superior Court of the District of Columbia in July and

October 1989. See Resp’t.’s Ex. 1.1 He is no novice to the parole scheme. See McFadden v.

Wainwright, No. 10-0596 (PLF) (D.D.C. Sept. 27, 2010) (Mem. Op. at 1-2) (recounting

petitioner’s parole history). Petitioner’s current custody stems from the following.

       1
          All of the exhibits relied upon are attached to the Federal Respondents’ Opposition to
Petitioner’s Petition for a Writ of Habeas Corpus [Dkt. No. 10].
               On March 5, 2010, the Commission issued a parole violator warrant based on

petitioner’s failure to report to his supervising officer and his violation of a parole condition to

participate in anger management. Ex. 26 at 2. Following execution of the warrant on March 9,

2010, and a probable cause hearing three days later, on March 12, 2010, petitioner agreed to an

expedited revocation proceeding where he “accept[ed] an Expedited Decision [to] (1) revoke[]

[his] parole . . . and (2) impose[] a parole date/term of imprisonment . . . no greater than the

bottom of [his] guideline range . . . at least 2 but not more than 5 months.” Ex. 28 at 2.

Petitioner acknowledged that his “guidelines [were] undetermined.” Id. Petitioner also agreed to

“accept whatever decision the Commission [made] with regard to [street-time credit],” id., and

waived his right to appeal the decision. He maintained the right to request amendment of a

determination he believed to be in error with regard to, inter alia, the guideline range. Id. at 1.

               Pursuant to the foregoing agreement, the Commission, by Notice of Action dated

April 27, 2010, revoked petitioner’s parole, forfeited street-time credit earned between August

26, 2009 and March 8, 2010, and set a presumptive parole date of March 7, 2011, after

petitioner’s service of 12 months’ imprisonment – the bottom guideline range of 12 to 16

months. Ex. 29. Petitioner, through counsel, sought reconsideration of the guideline range,

claiming that he believed it to be 8 to 12, but the Commission denied his request because the

expedited agreement stated that the guideline range would be determined later. Exs. 30, 31.

Petitioner filed this action on July 15, 2010, from the District of Columbia Jail. See Pet. Caption.


                                          II. DISCUSSION

               Petitioner asserts that he was “falsely arrested and falsely imprisoned” because the

Commission’s issuance of the parole violator warrant violated the separation of powers doctrine

                                                  2
and “the 4th amendment Warrant Clause.” Pet. at 2. Contrary to petitioner’s arguments, “[t]he

granting and revocation of parole are matters traditionally handled by administrative [not

judicial] officers.” Morrissey v. Brewer, 408 U.S. 471, 486 (1972). As the paroling authority for

District of Columbia prisoners, the Commission is empowered by D.C. Code § 24-403.01(6) to

grant, deny or revoke a District of Columbia offender's parole supervision and to impose or

modify his parole conditions. See D.C. Code § 24-131(a); Thompson v. District of Columbia

Dep’t of Corrections, 511 F. Supp. 2d 111, 114 (D.D.C. 2007). In exercising its authority, the

Commission, upon a credible allegation that a parolee has violated the conditions of his release,

may “[i]ssue a warrant for the apprehension and return of the offender to custody.” 28 C.F.R.

§ 2.98(a)(2). The warrant “shall be accompanied by a warrant application (or other notice)

stating,” among other information, the charges and documentation “upon which the Commission

intends to rely. . . .” 28 C.F.R. § 2.98(f); see Resp’t.’s Ex. 26 (Warrant Application).

               Because the foregoing authority governs the execution of a judicially imposed

sentence, “[t]he Parole Commission does not exercise a judicial function and its decisions do not

violate the separation of powers.” Montgomery v. U.S. Parole Comm'n, No. 06-2133 (CKK),

2007 WL 1232190, at *2 (D.D.C. Apr. 26, 2007) (citing cases); accord Leach v. U.S. Parole

Comm’n, 522 F. Supp. 2d 250, 251 (D.D.C. 2007); Hammett v. U.S. Parole Comm’n, No. 10-

0442 (JDB), 2010 WL 1257669, at *1 (D.D.C. Apr. 2, 2010) (stating that “[t]his argument, and

similar separation of powers arguments, have been raised often and rejected each

time.”) (citation omitted). As explained by the United States District Court for the District of

Maryland,

       sentencing decisions have long been a shared responsibility among the legislative,
       judicial, and executive branches and, when the legislative branch gave the

                                                 3
       Commission the responsibilities of imposing conditions of release and revoking
       supervised release for D.C. felony offenders under the D.C. determinate
       sentencing scheme, it was only maintaining the executive branch functions that
       had been traditionally and appropriately delegated to that branch of government.

Taylor v. Hollingworth, Civ. Action No. DKC-07-970 (D.Md. Oct. 29, 2007), 2007 WL

5614097, at *2.

              Finding no basis for issuing the writ, the Court will deny the petition for a writ of

habeas corpus and dismiss the case. A separate Order accompanies this Memorandum Opinion.



                                             /s/_______________________
                                             PAUL L. FRIEDMAN
DATE: December 1, 2010                       United States District Judge